Citation Nr: 1549437	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for intervertebral disc disease of the lumbar spine with right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to July 1971.  He also had service in the Marine Corps Reserves, with periods of active duty for training (ADT) and inactive duty training (IDT).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a lumbar spine disability.

The Veteran testified before the undersigned at Board videoconference hearing in February 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in June 2015, at which time it was remanded for additional development.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's lumbar spine disability had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in December 2006.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with the claims file.  Post-service VA and private treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in August 2007.  Pursuant to the Board's remand directives, he was afforded an additional VA examination in September 2015.  These examinations are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thereafter, the RO issued a supplemental statement of the case in September 2015.  The Board finds that there has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the February 2015 Board videoconference hearing, the Veteran was made aware of the issue before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated by inactive duty training (IDT).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  ACDUTRA means full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22) (a), (c).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that his current lumbar spine disability is related to a back injury that occurred during a period of ACDUTRA. 

Service treatment records dated in September 1976 demonstrate that the appellant developed low back pain and sciatic radiation during ACDUTRA.  Examination of the Veteran revealed mild positive straight leg raising on the right.  The impression at that time was sciatica.  The treatment plan was bed rest for 2 weeks on a bed board; if symptoms persisted then the Veteran would be referred to a neurosurgeon.  Subsequent records dated in October 1976 indicate that the Veteran was much better after 2 weeks of bed rest.  X-rays were reported as "OK."  Examination showed a negative straight leg raise.  

Post-service, the appellant filed a workers' compensation claim for an injury that occurred in February 1978.  He was examined by a private physician in March 1978, at which time he complained of pain in the back, right hip, and posterior thigh.  He stated that he lifted heavy batteries the month prior to the doctor's visit.  The appellant reported that the pain existed while he was in service.  Following physical examination and review of x-rays of the lumbar spine, the physician diagnosed acute low back pain and probable rupture of the fifth lumbar disc, chronic.  In a March 1978 workers' compensation letter, it was found that the Veteran suffered a ruptured lumbar spine disc during active duty that was never corrected.  Further, he did not report an on-the-job injury during the month of February 1978.  His first report of the alleged injury was in March 1978.  Further, the claimant reported that his back had hurt since he injured it playing baseball the preceding week.  It was determined that the Veteran had aggravated a non-work related injury, which occurred while playing baseball and was not an on-the-job injury. 

Private treatment records dated in October 2005 note treatment for a pinched nerve in the low back.  Private treatment records dated from June 2006 to November 2006 show a diagnosis of herniated disc L5-1a and right leg paresthesia.  Associated symptoms included constant number in the right leg and intermittent lumbar spine pain and stiffness.

The Veteran was afforded a VA examination in August 2007.  The examiner noted a diagnosis of chronic low back pain secondary to intervertebral disc disease with radiographic evidence of spinal stenosis with a history suggestive of right lower extremity radiculopathy, intermittent.  He determined that the current low back pain was less likely as not caused by or a result of military service.  In support of his finding, the examiner noted that the appellant clearly experienced an episode of back pain while on active duty and subsequently had filed a workers' compensation claim in 1978.  However, he did not have significant ongoing treatment for chronic low back problems from 1978 to 2006.  He opined that if the appellant had sustained significant trauma to the lower lumbar area that it would not have taken over 30 year for significant symptoms with to develop.  He further determined that the condition was at least as likely as not related to the workers' compensation injury as well as the aging process.

In testimony provided during the February 2015 Board videoconference hearing, the Veteran stated that he injured his back in March 1976 while lifting heavy boxes.  He sought treatment and was prescribed pain pills and bedrest.  He was advised that a disc in his spine had shifted and that he had sciatica in the right leg.  He indicated that the condition improved but not fully.  He also noted that he injured in back in 1978 during his civilian employment.  He applied for workers' compensation but it was denied because the injury occurred during active duty.  He asserted that his back continued to bother him after service and he treated the condition with over-the counter drugs.  He acknowledged that he did not seek treatment until October 2005; however he avoided lifting due to his back. 

During an April 2015 private examination, the Veteran complained of chronic lower back pain that radiated burning pain into his left leg.  The condition was aggravated by activities of daily living.  The appellant reported that the condition started with a lower back injury in 1976 during active military service.  The physician noted that the Veteran's records indicated that he suffered a herniated lumbar disc at that time and had an additional re-injury in March 1978.  Following examination of the Veteran and review of the claims file, the physician opined that, in all probability, the appellant's current lower back degenerative disc condition was directly related to the injury during his military service.  

The Veteran was afforded an additional VA examination in September 2015.  The examiner noted a diagnosis of lumbar disc disease with L5-S1 disc herniation with degenerative changes and radiculopathy.  Following examination of the appellant, the examiner determined that it was less likely than not that the Veteran's lumbar spine disability was related to military service.  In support of this finding, the examiner noted that the evidence indicated that the appellant's in-service back pain improved after bed rest.  Thereafter, the record was silent for any complaints for additional back issues until 1978, which was an interceding injury.  Further, there was such a long gap between the back injury in the military in 1976 to 2006 when he received medical care, which the examiner found to be important, noting that if pain was significant enough, the Veteran would likely not have been able to adequately self-treat the condition.  Finally, the examiner noted that there was no objective documented medical evidence that the appellant's current back disability was due to the back pain he had in 1976.  

Analysis

While the record demonstrates that the Veteran currently suffers from a lumbar spine disability, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, service treatment records dated in September 1976 demonstrate treatment for low back pain with sciatic radiation.  Subsequent treatment records dated in October 1976 indicated that the lumbar back pain had improved.  The next report of back pain was in March 1978 where the Veteran reported a post-military service back injury.  Notably, there was no treatment for, or complaints of, back pain from October 1976 to March 1978, which suggests that any in-service back complaints had resolved without residual prior to separation.  Additionally, the August 2007 and September 2015 VA examiners determined that the appellant's current lumbar spine disability was not related to military service.  In so finding, the September 2015 examiner noted that the record was silent for any additional back issues following service until the 1978 injury, which she found to be an interceding injury.  The August 2007 examiner determined that the degenerative disc disease the appellant currently experienced was at least as likely as not related to the March 1978 injury, as well as to the aging process.  Further, both examiners noted that the appellant was first seen for back pain in 2006, 30 years after military service.  In this regard, the Board notes that a significant lapse in time between service and post-service medical treatment may be considered, among other factors, as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the private physician attributed the Veteran's lumbar spine disability to military service.  However, his opinion was not accompanied by a supporting rationale.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); 38 C.F.R. § 3.102.  Accordingly, the opinion is entitled limited probative weight.  Conversely, the VA examiners supported their conclusions with well-reasoned explanations supported by the facts of the case.  Thus, the VA opinions are entitled to significant probative weight.  Id.  

The Board has considered whether presumptive service connection is warranted for the appellant's lumbar spine disability.  However, degenerative disc disease and intervertebral disc syndrome are not recognized as chronic diseases under 38 C.F.R. § 3.309(a), thus, presumptive service connection on the basis of continuity of symptomology or the finding of a chronic disease is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In any event, there is no showing of degenerative change of any type within the first post-service year.  Moreover, the Veteran's statements of continuity of symptomatology are not deemed credible here, because the September 2015 examiner found it unlikely that if the current disorder had existed since service the Veteran could have managed to satisfactorily self-treat the condition.  

The Board acknowledges the Veteran's assertion that his lumbar spine disability is related to military service and that he has self-treated the condition since active duty.  However, the September 2015 VA examiner determined that, due to the long gap between the in-service injury and post-service treatment, if pain had been significant enough for the disability, the Veteran would not have been able to adequately self-treat the condition.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current lumbar spine condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's lumbar spine disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a lumbar spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


